The Chancellor.
The evidence does not establish desertion. The parties lived together in the family of the complainant’s father, in 1872. In February or March of that year the complainant’s father upbraided the defendant for staying out of the house until late at night, and said to him that, if he could not do better, in that respect, he must leave the house. The defendant then declared that he would go at once, and asked the complainant to go with him. She refused to go. He went. It appears that he returned to the house on two occasions : On the first he went for his trunk. His wife was not at home at the time. Her mother appears to have treated him with some harshness then. On the next occasion, which was about three years afterwards, he went to see his wife, but was not permitted to do so. Her father met him at the gate, and, as she says, forbade his seeing her. This was in 1875. She has never, since she refused to go with her husband, so far as appears, offered to live with him, or expressed her willingness to do so; on the contrary, she seems to have been unwilling to live with him.
The bill must be dismissed.